                    Case 19-59289-jwc               Doc 1                Filed 06/14/19 Entered 06/14/19 13:52:31                           Desc
                                                                         Petition Page 1 of 32

 Fill in this information to identify your case:

 United States Bankruptcy Court for the:
  Northern District of Georgia                                                           ?N? JUtl   1)11 1:48
 Case number (If known):                                             Chapter you are fili
                                                                         Chapter 7
                                                                     uchapterl,

1_       19 59 2 8 9                                                 uchapteri2
                                                                     uchaptern                                                     Li Check if this is an
                                                                                                                                      amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                    12/17

The bankruptcy forms use you and Debtor I to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


Part 1:             Identify Yourself

                                        About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case).
1. Your full name
      Write the name that is on your
                                        Marilyn
      government-issued picture
                                        First name                                                    First name
      identification (for example,
      your driver's license or
      passport).                        Middle name                                                   Middle name

      Bring your picture                Peal
      identification to your meeting    Last name                                                     Last name
      with the trustee.
                                        Suffix (Sr., Jr., II, Ill)                                    Suffix (Sr., Jr., II, Ill)




2. All other names you
   have used in the last 8              First name                                                    First name
   years
       Include your married or          Middle name                                                   Middle name
       maiden names.
                                        Last name                                                     Last name



                                        First name                                                    First name


                                        Middle name                                                    Middle name


                                        Last name                                                      Last name




3. Only the last 4 digits of
   your Social Security
                                        xxx       — xx               3      6_       9      4         xxx       — xx      —

   number or federal                    OR                                                             OR
   Individual Taxpayer
   Identification number                9 xx - xx                                                      9 xx - xx
   (ITIN)
OffOffeiteMilelOWNOMPANY.



 Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                  page 1
           Case 19-59289-jwc                        Doc 1        Filed 06/14/19 Entered 06/14/19 13:52:31                                          Desc
                                                                 Petition Page 2 of 32

Debtor 1     Marilyn             Peal                                                                Case number (if known)
             First Name   Middle Name               Last Name




                                                                                                                          ,
                                        About Debtor. 1;                                                   About Debtor 2 (Spouse (?.roly in *Joint Casey
                                                                                                                   •    •                         ,

4. Any business names
   and Employer                         lid I have not used any business names or EINs.                    U I have not used any business names or El Ns.
   Identification Numbers
   (EIN) you have used in
   the last 8 years                     Business name                                                      Business name

    Include trade names and
    doing business as names                                                                                Business name
                                        Business name



                                        EIN                                                                EIN


                                        EIN                                                                EIN




    Where you live                                                                                          If Debtor 2 lives at a different address:



                                         816 Friendly Hills Drive
                                        Number          Street                                              Number          Street




                                         Decatur                                 GA       30035
                                        City                                    State     ZIP Code          City                                     State     ZIP Code

                                         DeKalb
                                        County                                                              County

                                        If your mailing address is different from the one                   If Debtor 2's mailing address is different from
                                        above, fill it in here. Note that the court will send               yours, fill it in here. Note that the court will send
                                        any notices to you at this mailing address.                         any notices to this mailing address.



                                        Number          Street                                              Number            Street


                                        P.O. Box                                                            P.O. Box


                                        City                                    State     ZIP Code          City                                     State     ZIP Code




I 6. Why you are choosing               Check one:                                                          Check one:
     this district to file for
     bankruptcy
                                               Over the last 180 days before filing this petition,          0 Over the last 180 days before filing this petition,
                                               I have lived in this district longer than in any                    I have lived in this district longer than in any
                                               other district.                                                     other district.

                                         0 I have another reason. Explain.                                  U I have another reason. Explain.
                                               (See 28 U.S.C. § 1408.)                                        (See 28 U.S.C. § 1408.)




   Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                           page 2
               Case 19-59289-jwc                        Doc 1         Filed 06/14/19 Entered 06/14/19 13:52:31                                      Desc
                                                                      Petition Page 3 of 32

    Debtor 1    Marilyn            Peal                                                                Case number (if known)
                 First Name   Middle Name               Lest Name




    Part 2:    Tell the Court About Your Bankruptcy Case


    7. The chapter of the                   Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
       Bankruptcy Code you                  for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       are choosing to file
                                            O Chapter 7
       under
                                            U Chapter 11

                                            •     Chapter 12

                                            •     Chapter 13


    8. How you will pay the fee             0 I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                                  local court for more details about how you may pay. Typically, if you are paying the fee
                                                  yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                  submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                  with a pre-printed address.

                                            •     I need to pay the fee in installments. If you choose this option, sign and attach the
                                                  Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                            4 I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                   By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                   less than 150% of the official poverty line that applies to your family size and you are unable to
                                                   pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                   Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



    9. Have you filed for                         No
I      bankruptcy within the
       last 8 years?                              Yes. District                                When                        Case number
                                                                                                      MM/ DD / YYYY
                                                        District                               When                        Case number
                                                                                                      MM / DD / YYYY
                                                        District                               When                        Case number
                                                                                                      MM/ DD / YYYY



    io. Are any bankruptcy                  121selo
        cases pending or being
        filed by a spouse who is            U Yes. Debtor                                                                   Relationship to you
        not filing this case with                        District                              When                         Case number, if known
        you, or by a business                                                                         MM /DD /YYYY
        partner, or by an
        affiliate?
                                                         Debtor                                                             Relationship to you
                                                         District                              When                         Case number, if known
                                                                                                      MM / DD / YYYY


    11. Do you rent your                        U No. Go to line 12.
        residence?                                Yes. Has your landlord obtained an eviction judgment against you?

                                                         •    No. Go to line 12.
                                                         •    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                              part of this bankruptcy petition.




      Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                     page 3
            Case 19-59289-jwc                      Doc 1         Filed 06/14/19 Entered 06/14/19 13:52:31                                   Desc
                                                                 Petition Page 4 of 32

Debtor 1      Marilyn             Peal                                                              Case number (if known)
              First Name    Middle Name            Last Name




Part 3:    Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor             0 No. Go to Part 4.
    of any full- or part-time
    business?                             D Yes. Name and location of business
   A sole proprietorship is a
   business you operate as an
   individual, and is not a                       Name of business, if any
   separate legal entity such as
   a corporation, partnership, or
   LLC.                                           Number       Street
   If you have more than one
   sole proprietorship, use a
   separate sheet and attach it
   to this petition.
                                                   City                                                      State           ZIP Code


                                                  Check the appropriate box to describe your business:
                                                  LI Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                  U Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                  U Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                  U Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                  U None of the above


13. Are you filing under                  If you are filing under Chapter 11, the coutt must know whether you are a small business debtor so that it
    Chapter 11 of the                     can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and                   most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                          any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    are you a small business
    debtor?
                                          0 No. I am not filing under Chapter 11.
    For a definition of small
    business debtor, see                  U No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    11 U.S.C. § 101(51D).                       the Bankruptcy Code.

                                          U Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                 Bankruptcy Code.


Part 4:     Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any                0 No
    property that poses or is
    alleged to pose a threat              U Yes. What is the hazard?
    of imminent and
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs
                                                    If immediate attention is needed, why is it needed?
    immediate attention?
    For example, do you own
    perishable goods, or livestock
    that must be fed, or a building
    that needs urgent repairs?
                                                    Where is the property?
                                                                             Number        Street




                                                                             City                                                State   ZIP Code


  Official Form 101                                 Voluntary Petition for individuals Filing for Bankruptcy                                   page 4
             Case 19-59289-jwc                       Doc 1         Filed 06/14/19 Entered 06/14/19 13:52:31                                            Desc
                                                                   Petition Page 5 of 32

Debtor 'I      Marilyn              Peal
                              Middle Name            Last Name
                                                                                                          Case number (ff known)
               First Name




Part 5:     Explain Your Efforts to Receive a Briefing About Credit Counseling

                                              OutDebtor'                                                             bout Debtor 2 Mei:luso only in a Join
15. Tell the court whether                       „
    you have received a
    briefing about credit                   You must check one:                                                  You must check one:
    counseling.                                                                                                  •       received a briefing from an approved credit
                                               I received a briefing from an approved credit
                                               counseling agency within the 180 days before I                          counseling agency within the 180 days before I
    The law requires that you                  filed this bankruptcy petition, and I received a                        filed this bankruptcy petition, and I received a
    receive a briefing about credit            certificate of completion.                                              certificate of completion.
    counseling before you file for             Attach a copy of the certificate and the payment                        Attach a copy of the certificate and the payment
    bankruptcy. You must                                                                                               plan, if any, that you developed with the agency.
                                               plan, if any, that you developed with the agency.
    truthfully check one of the
    following choices. If you               it I received a briefing from an approved credit                     U I received a briefing from an approved credit
    cannot do so, you are not                  counseling agency within the 180 days before I                      counseling agency within the 180 days before I
    eligible to file.                          filed this bankruptcy petition, but I do not have a                 filed this bankruptcy petition, but I do not have a
                                               certificate of completion.                                          certificate of completion.
     If you file anyway, the court             Within 14 days after you file this bankruptcy petition,             Within 14 days after you file this bankruptcy petition,
     can dismiss your case, you                you MUST file a copy of the certificate and payment                 you MUST file a copy of the certificate and payment
     will lose whatever filing fee             plan, if any.                                                       plan, if any.
     you paid, and your creditors
     can begin collection activities           I certify that I asked for credit counseling                       U I certify that I asked for credit counseling
     again.                                    services from an approved agency, but was                            services from an approved agency, but was
                                               unable to obtain those services during the 7                         unable to obtain those services during the 7
                                               days after I made my request, and exigent                            days after I made my request, and exigent
                                               circumstances merit a 30-day temporary waiver                        circumstances merit a 30-day temporary waiver
                                               of the requirement.                                                  of the requirement.

                                                To ask for a 30-day temporary waiver of the                            To ask for a 30-day temporary waiver of the
                                                requirement, attach a separate sheet explaining                        requirement, attach a separate sheet explaining
                                                what efforts you made to obtain the briefing, why                      what efforts you made to obtain the briefing, why
                                                you were unable to obtain it before you filed for                      you were unable to obtain it before you filed for
                                                bankruptcy, and what exigent circumstances                             bankruptcy, and what exigent circumstances
                                                required you to file this case.                                        required you to file this cese.

                                                Your case may be dismissed if the court is                              Your case may be dismissed if the court is
                                                dissatisfied with your reasons for not receiving a                      dissatisfied with your reasons for not receiving a
                                                briefing before you filed for bankruptcy.                               briefing before you filed for bankruptcy.
                                                If the court is satisfied with your reasons, you must                   If the court is satisfied with your reasons, you must
                                                still receive a briefing within 30 days after you file.                 still receive a briefing within 30 days after you file.
                                                You must file a certificate from the approved                           You must file a certificate from the approved
                                                agency, along with a copy of the payment plan you                       agency, along with a copy of the payment plan you
                                                developed, if any. If you do not do so, your case                       developed, if any. If you do not do so, your case
                                                may be dismissed.                                                       may be dismissed.
                                                Any extension of the 30-day deadline is granted                         Any extension of the 30-day deadline is granted
                                                only for cause and is limited to a maximum of 15                        only for cause and is limited to a maximum of 15
                                                days.                                                                   days.

                                            U I am not required to receive a briefing about                          U I am not required to receive a briefing about
                                              credit counseling because of:                                            credit counseling because of:

                                                U Incapacity. I have a mental illness or a mental                       •   Incapacity. I have a mental illness or a mental
                                                              deficiency that makes me                                                  deficiency that makes me
                                                              incapable of realizing or making                                          incapable of realizing or making
                                                              rational decisions about finances.                                        rational decisions about finances.
                                                U Disability.      My physical disability causes me                     O Disability.      My physical disability causes me
                                                                   to be unable to participate in a                                        to be unable to participate in a
                                                                   briefing in person, by phone, or                                        briefing in person, by phone, or
                                                                   through the Internet, even after I                                      through the internet, even after I
                                                                   reasonably tried to do so.                                              reasonably tried to do so.
                                                D Active duty.     I am currently on active military                    U Active duty. I am currently on active military
                                                                   duty in a military combat zone.                                     duty in a military combat zone.

                                                If you believe you are not required to receive a                        If you believe you are not required to receive a
                                                briefing about credit counseling, you must file a                       briefing about credit counseling, you must file a
                                                motion for waiver of credit counseling with the court.                  motion for waiver of credit counseling with the court.




    Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                             page 5
               Case 19-59289-jwc                    Doc 1           Filed 06/14/19 Entered 06/14/19 13:52:31                                    Desc
                                                                    Petition Page 6 of 32

    Debtor 1      Marilyn           Peal                                                              Case number (if known)
                 First Name   Middle Name            Last Name




    Part 6:    Answer These Questions for Reporting Purposes

                                            16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    16. What kind of debts do                    as "incurred by an individual primarily for a personal, family, or household purpose."
        you have?
                                                   No. Go to line 16b.
                                                VI Yes. Go to line 17.
                                            16b.Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                money for a business or investment or through the operation of the business or investment.
                                                0 No. Go to line 16c.
                                                0 Yes. Go to line 17.

                                            16c.State the type of debts you owe that are not consumer debts or business debts.



    17.Are you filing under
       Chapter 7?                              No. lam not filing under Chapter 7. Go to line 18.

        Do you estimate that after             Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
        any exempt property is                      administrative expenses are paid that funds will be available to distribute to unsecured creditors?
        excluded and                                RI No
        administrative expenses
        are paid that funds will be                  0 Yes
        available for distribution
        to unsecured creditors?

    18. How many creditors do                 1-49                                 0 1,000-5,000                               0 25,001-50,000
        you estimate that you               0 50-99                                  5,001-10,000                                50,001-100,000
        owe?                                  100-199                                10,001-25,000                             0 More than 100,000
                                            U 200-999

    19.How much do you                         $0-$50,000                             $1,000,001-$10 million                      $500,000,001-$1 billion
       estimate your assets to                 $50,001-$100,000                       $10,000,001-$50 million                     $1,000,000,001-$10 billion
       be worth?                               $100,001-$500,000                      $50,000,001-$100 million                    $10,000,000,001-$50 billion
                                               $500,001-$1 million                    $100,000,001-$500 million                   More than $50 billion

    20. How much do you                     13($0-$50,000                              $1,000,001-$10 million                     $500,000,001-$1 billion
•       estimate your liabilities              $50,001-$100,000                        $10,000,001-$50 million                    $1,000,000,001-$10 billion
        to be?                                 $100,001-$500,000                       $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                               $500,001-$1 million                     $100,000,001-$500 million                  More than $50 billion
    Part 7:     Sign Below

                                            I have examined this petition, and I declare under penalty of perjury that the information provided is true and
    For you                                 correct.
                                            If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                            of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                            under Chapter 7.
                                            If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                            this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                            I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                            I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                            with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                            18 U.S.C. § 52, 1.341, 1519            71.



                                                Signatur         Debto(1,                                       Signature of Debtor 2

                                                Executed on        05- " 7 (1C1                                 Executed on
                                                                  MM / DD / YYYY                                               MM / DD     / YYYY


       Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                       page 6
            Case 19-59289-jwc                       Doc 1         Filed 06/14/19 Entered 06/14/19 13:52:31                                    Desc
                                                                  Petition Page 7 of 32

 Debtor 1     Marilyn           Peal                                                                Case number (if known)
              First Name   Middle Name              Last Name




                                         I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
 For your attorney, if you are           to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
 represented by one                      available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                         the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
  If you are not represented             knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
i by an attorney, you do not
  need to file this page.
                                                                                                              Date
                                            Signature of Attorney for Debtor                                                 MM   /     DD / YYYY




                                             Printed name


                                             Firm name


                                             Number      Street




                                             City                                                            State           ZIP Code




                                             Contact phone                                                   Email address




                                             Bar number                                                      State




    Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                       page 7
           Case 19-59289-jwc                   Doc 1          Filed 06/14/19 Entered 06/14/19 13:52:31                            Desc
                                                              Petition Page 8 of 32

Debtor 1     Marilyn            Peal                                                       Case number (if known)
             First Name   Middle Name           Last Name




For you if you are filing this          The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                   should understand that many people find it extremely difficult to represent
attorney                                themselves successfully. Because bankruptcy has long-term financial and legal
                                        consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                 To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                 technical, and a mistake or inaction may affect your rights. For example, your case may be
                                        dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                        hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                        firm if your case is selected for audit. If that happens, you could lose your right to file another
                                        case, or you may lose protections, including the benefit of the automatic stay.
                                        You must list all your property and debts in the schedules that you are required to file with the
                                        court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                        in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                        property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                        also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                        case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                        cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                        Bankruptcy fraud is a serious crime; you could be fined and imprisoned.
                                        If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                        hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                        successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                        Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                        be familiar with any state exemption laws that apply.

                                        Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                        consequences?
                                        O No
                                          Yes
                                        Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                        inaccurate or incomplete, you could be fined or imprisoned?
                                        •     No
                                        •     Yes
                                        Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                        O No
                                        • Yes. Name of Person Ruben S. Hauwanga
                                                Attach Bankruptcy Petition Prepares Notice, Declaration, and Signature (Official Form 119).


                                        By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                        have read and understood this notice, and I am aware that filing a bankruptcy case!without an
                                        attorney may cause me lose my rights or property if I do not properly handle the case.




                                            Signatu   of Debto                                        Signature of Debtor 2

                                        Date                65- 071Dq6ig
                                                            MM/DO   / YYYY
                                                                                                      Date
                                                                                                                       MM/ DD / YYYY

                                        Contact phone                                                 Contact phone

                                        Cell phone           (404) 951-3647                           Cell phone

                                        Email address        marilynpea11955@gmail.com                Email address



  Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                              page 8
                  Case 19-59289-jwc                         Doc 1        Filed 06/14/19 Entered 06/14/19 13:52:31                                   Desc
                                                                         Petition Page 9 of 32

 Fill in this information to identify your case and this filing:


 Debtor 1          Marilyn Peal
                      First Name                  Middle Name                  Last Name

 Debtor 2
 (Spouse, if filing) First Name                   Middle Name                  Last Name


 United States Bankruptcy Court for the: Northern District of Georgia

  Case number
                                                                                                                                                0   Check if this is an
                                                                                                                                                    amended filing


  Official Form 106A/B
  Schedule A/B: Property                                                                                                                                        12/15

  In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
  category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
  responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known). Answer every question.



Mil             Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

i 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

           No. Go to Part 2.
     0 Yes. Where is the property?
                                                                       What is the property? Check all that apply.        Do not deduct secured claims or exemptions, Put
                                                                        O    Single-family home                           the amount of any secured claims on Schedule ID:
        1.1.                                                                                                              Creditors Who Have Claims Secured by Property,
                                                                        O     Duplex or multi-unit building
               Street address, if available, or other description
                                                                        O Condominium or cooperative                      Current value of the      Current value of the
                                                                        O Manufactured or mobile home                     entire property?          portion you own?
                                                                        O     Land
                                                                        CI    Investment property
                                                                        O     Timeshare                                   Describe the nature of your ownership
               City                            State      ZIP   Code                                                      interest (such as fee simple, tenancy by
                                                                        O     Other
                                                                                                                          the entireties, or a life estate), if known.
                                                                        Who has an interest in the property? Check one.
                                                                        U Debtor 1 only
               County                                                   0 Debtor 2 only
                                                                        0 Debtor 1 and Debtor 2 only                      CI Check if this is community property
                                                                                                                              (see instructions)
                                                                        0 At least one of the debtors and another
                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number:
      If you own or have more than one, list here:
                                                                                                                                                               •
                                                                       What is the property? Check all that apply.        Do not deduct secured claims or exemptions. Put
                                                                             Single-family home                           the arnatint of any secured claims on Schedule D:
        1.2.                                                                                                              Creditors Who Have Claims ,Secured by Property'     ,
                                                                             Duplex or multi-unit building
                Street address, if available, or other description
                                                                             Condominium or cooperative                   Current value of the      Current value of the ;
                                                                             Manufactured or mobile home                  entire property?          portion you own?
                                                                             Land
                                                                             Investment property
                                                                                                                          Describe the nature of your ownership
                                                                             Timeshare
                City                            State      ZIP Code                                                       interest (such as fee simple, tenancy by
                                                                             Other                                        the entireties, or a life estate), If known.
                                                                       Who has an interest in the property? Check one.
                                                                       0 Debtor 1 only
                County                                                 0 Debtor 2 only
                                                                       0 Debtor 1 and Debtor 2 only                       CI Check if this is community property
                                                                       0 At least one of the debtors and another              (see instructions)

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:


   Official Form 106A/B                                                 Schedule A/B: Property                                                               page 1
             Case 19-59289-jwc                         Doc 1          Filed 06/14/19 Entered 06/14/19 13:52:31                                         Desc
                                                                     Petition Page 10 of 32
Debtor 1       Marilyn Peal                                                                              Case number (if known)
                  First Name     Middle Name            Last Name




                                                                    What is the property? Check all that apply.              66 not dedUet SeoUred. gleillie OernPtionSI. PUt
                                                                    O Single-family home                                     the ainPuotof'eny secured olistkfla on SoheCfule.D....
    1.3.                                                                                                                    .CreditOrs Who Have. Claims:Secured ty.PrOPerry....,.1
           Street address, if available, or other description       0    Duplex or multi-unit building
                                                                    CI   Condominium or cooperative                          Current value of the       Current value of the
                                                                                                                             entire property?           portion you own?
                                                                    0    Manufactured or mobile home
                                                                    O Land
                                                                    O Investment property
                                                                                                                             Describe the nature of your ownership
           City                            State      ZIP Code      0    Timeshare
                                                                                                                             interest (such as fee simple, tenancy by
                                                                    O Other                                                  the entireties, or a life estate), if known.

                                                                    Who has an interest in the property? Check one.
                                                                    0 Debtor 1 only
           County
                                                                    0 Debtor 2 only
                                                                    CI Debtor 1 and Debtor 2 only                                 Check if this is community property
                                                                                                                                  (see instructions)
                                                                    0 At least one of the debtors and another
                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number:


2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages                                                        0.00
   you have attached for Part 1. Write that number here.                                                                                         4




FM          Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
   RI No
   0 Yes

           Make:                                                    Who has an interest in the property? Check one           'Do not detfuct secured claims oraxemptIoni, Put
    3.1
                                                                                                                              the amount of arty secured otairna on Schedrileb:-
           Model:                                                   0 Debtor 1 only                                         : Praditors Who Have Velma' Secured hyPro rty
                                                                    O Debtor 2 only
           Year:                                                                                                              Current value of the       Current value of the
                                                                    0 Debtor 1 and Debtor 2 only                              entire property?           portion you own?
           Approximate mileage:                                     LI At least one of the debtors and another
           Other information:
                                                                     U Check if this is community property (see
                                                                       instructions)



   If you own or have more than one, describe here:

           Make:                                                     Who has an interest in the property? Check one.          Do not deduct secured claims or exemPtione. Put
    3.2.
                                                                     LI Debtor 1 only                                         the amount of any secured claims on:Sohedale
           Model:                                                                                                             Creditors Who Have Claims Secured by Properly. .
                                                                     0 Debtor 2 only
           Year:                                                                                                              Current value of the       Current value of the
                                                                     0 Debtor 1 and Debtor 2 only                             entire property?           portion you own?
           Approximate mileage:                                      0 At least one of the debtors and another
           Other information:
                                                                     U Check if this is community property (see
                                                                       instructions)




 Official Form 106A/B                                                 Schedule NB: Property                                                                       page 2
                Case 19-59289-jwc             Doc 1              Filed 06/14/19 Entered 06/14/19 13:52:31                                           Desc
                                                                Petition Page 11 of 32
Debtor           Marilyn Peal                                                                        Case number (if known)
                   First Name   Middle Name       Last Name




           Make:                                              Who has an interest in the property? Check one. • • De'.60t.dati ctOteeOttrod,Olalroe.,.efeXereptlenaPet.
   3.3.
                                                              0 Debtor 1 only                                 - :•..tflO..:±StflOOnt'Of,;ef0eO0fOd:O1-04.-011!.f$00,14,P,*::1
           Model:                                                                                                   Credtlors to Have Claims Secured by Pro0•6::
                                                              0 Debtor 2 only                                   •
           Year:                                                                                                    Current value of the Current value of the
                                                              0 Debtor 1 and Debtor 2 only                          entire property?                portion you own? I
           Approximate mileage:                               0 At least one of the debtors and another
           Other information:
                                                              U Check if this is community property (see
                                                                instructions)

                                                                                                                                                                         , . .
           Make:                                              Who has an interest in the property? Check one.           :PO. oCkdedUctetiOurectolattni.oreiienitiliOna: Obt;
   3.4.
                                                              0 Debtor 1 only                                            tf.i*O•fr..0.4tit:- Of.:•i4eeOUrOci.aleirrie on
           Model:                                                                                                                                                         • rfr
                                                              0 Debtor 2 only
           Year:                                                                                                         Current value of the         Current value of the I
                                                              0 Debtor 1 and Debtor 2 only                               entire property?             portion you own?
           Approximate mileage:                               0 At least one of the debtors and another
           Other information:
                                                              U Check if this is community property (see
                                                                instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
          No
   ID Yes


           Make:                                              Who has an interest in the property? Check one.            Do not deduct secured claims Or e4 xemptions•            :
   4.1.
                                                              0 Debtor 1 only                                            the amount ofany seOured claims on $oheduh3
           Model:                                                                                                        Creditors Who Have ClaiMs Secured y p         4
                                                              0 Debtor 2 only
           Year:
                                                              0 Debtor 1 and Debtor 2 only                               Current value of the          Current value of the ;
           Other information:                                 0 At least one of the debtors and another                  entire property?              portion you own?


                                                              0 Check if this is community property (see
                                                                  instructions)



   If you own or have more than one, list here:

           Make:                                              Who has an interest in the property? Check one.              Do not deduct secured claims or eãnptions.PuL.
    4.2.
                                                              CI Debtor 1 only                                             the emeeht of any secured claims Schedule Co:
           Model:                                                                                                        •      o,14'ho Have' Claims Seouked bY Properly.
                                                              0 Debtor 2 only
           Year:                                                                                                          Current value of the         Current value of the I
                                                              0 Debtor 1 and Debtor 2 only                                entire property?             portion you own?
               Other information:                             0 At least one of the debtors and another

                                                               Li Check if this is community property (see
                                                                  instructions)




5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages                                                        0.00
  you have attached for Part 2. Write that number here                                                                                         4




 Official Form 106A/B                                           Schedule NB: Property                                                                           page 3
                  Case 19-59289-jwc                 Doc 1        Filed 06/14/19 Entered 06/14/19 13:52:31                               Desc
                                                                Petition Page 12 of 32
    Debtor 1      Marilyn Peal                                                                      Case number of known)
                   First Name   Middle Name         Last Name




               Describe Your Personal and Household Items
                                                                                                                                    .                         .
                                                                                                                                  .pu.rrent Velue.,Of the
                                      legititablihterest te,„etty/.„.et the,fpite,Wihg.jtteMe,                                    !pi!rtiee.yoe'
                                                                                                                                    .                , own?
                                                                                                                                                         ,
                                                                                                                                  ‘.4c,i not cligtiot;seoprectolatims
                                                                                                                                                               •
    6. Household goods and furnishings
      Examples: Major appliances, furniture, linens, china, kitchenware
       O No
       • Yes. Describe          1 Major   appliances, furniture, linens, china, kitchenware                                                            3,000.00

    7. Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                 collections; electronic devices including cell phones, cameras, media players, games
       U No
       • Yes. Describe           Televisions and radios; audio, video, computer, printer and cell phones                                               2,000.00 I

    8. Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                 stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
       21 No
       O Yes. Describe                                                                                                                                        0.00,

    9. Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                 and kayaks; carpentry tools; musical instruments
       • No
       O Yes. Describe                                                                                                                                        0.00

: 10. Firearms
1      Examples: Pistols, rifles, shotguns, ammunition, and related equipment
       U No
       O Yes. Describe                                                                                                                                        0.00

    11. Clothes
       Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
       • No
       21 Yes. Describe          Everyday clothes, shoes, accessories                                                                                     500.00 !
                                                                                                                                                                 1

    12. Jewelry
       Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                 gold, silver
       0   No
       •   Yes. Describe                                                                                                                                  500.00
                                'Everyday jewelry, costume jewelry
    13. Non-farm animals
       Examples: Dogs, cats, birds, horses

       • No
       O Yes. Describe                                                                                                                                        o.00 I

    14. Any other personal and household items you did not already list, including any health aids you did not list

       LI No
       O Yes. Give specific
          information

    15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                     6,000.00
        for Part 3. Write that number here                                                                                    4


     Official Form 106A/B                                       Schedule NB: Property                                                               page 4
                    Case 19-59289-jwc                  Doc 1         Filed 06/14/19 Entered 06/14/19 13:52:31                              Desc
                                                                    Petition Page 13 of 32
    Debtor 1        Marilyn Peal                                                                 Case number (if known)
                     First Name   Middle Name           Last Name




    Part 4:        Describe Your Financial Assets


    Do You own or have any legal or equitable interest In any of the following? •                                                       urmr‘t value Of the
                                                                                                                                       portion you:bOin?
                                                                                                                                       bo not deduct secured claim
                                                                                                                                       or exemptions,

    16. Cash
        Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

I          No
       El Yes                                                                                                    Cash:                                   20.00



    17.Deposits of money
       Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
                 and other similar institutions. If you have multiple accounts with the same institution, list each.

       El No
       la Yes                                                       Institution name:


                                   17.1. Checking account:          BB&T                                                                                110.00

                                   17.2. Checking account:          BB&T                                                                                    5.00

                                   17.3. Savings account:

                                   17.4. Savings account:

                                   17.5. Certificates of deposit:

                                   17.6. Other financial account:

                                   17.7. Other financial account

                                   17.8. Other financial account:

                                   17.9. Other financial account:




    18.Bonds, mutual funds, or publicly traded stocks
       Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        10 No
           Yes                     Institution or issuer name:




     19.Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
        an LLC, partnership, and joint venture

              No                   Name of entity:                                                                'Y. of ownership:
        U Yes. Give specific                                                                                       0%
          information about
                                                                                                                   0%
          them
                                                                                                                   0%




      Official Form 106A/B                                          Schedule A/B: Property                                                           page 5
                  Case 19-59289-jwc                     Doc 1         Filed 06/14/19 Entered 06/14/19 13:52:31                     Desc
                                                                     Petition Page 14 of 32
  Debtor 1        Marilyn Peal                                                                   Case number (if known)
                   First Name    Middle Name            Last Name




 20. Government and corporate bonds and other negotiable and non-negotiable instruments
     Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
     Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

     •     No
     ▪     Yes. Give specific    Issuer name:
           information about
           them




 21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

     la No
     ▪     Yes. List each
           account separately.    Type of account:         Institution name:

                                 401(k) or similar plan:

                                 Pension plan:

                                 IRA:

                                 Retirement account:

                                  Keogh:

                                  Additional account:

                                  Additional account:



1 22. Security deposits and prepayments
      Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
      companies, or others

         ca No
         U Yes                                          Institution name or individual:
                                  Electric:

                                  Gas:

                                  Heating oil:

                                  Security deposit on rental unit:

                                  Prepaid rent:

                                  Telephone:

                                  Water:

                                  Rented furniture:

                                  Other:



  23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

         R:1 No
            Yes                   Issuer name and description:




   Official Form 106A/B                                              Schedule A/B: Property                                               page 6
              Case 19-59289-jwc                 Doc 1         Filed 06/14/19 Entered 06/14/19 13:52:31                                     Desc
                                                             Petition Page 15 of 32
Debtor 1      Marilyn Peal                                                                      Case number (if known)
               First Name   Middle Name          Last Name


                                                                           _
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
     26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     O No
     O Yes                           Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):




25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
    exercisable for your benefit

     0   No
     O Yes. Give specific
       information about them....


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     IO No
     O Yes. Give specific
       information about them....


27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

     0   No
     O Yes. Give specific
       information about them....


Money                                                                                                                                     Current value of the ,
                                                                                                                                          portion you oven?'
                                                                                                                                          00 not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you
     O No
     O Yes. Give specific information                                                                             Federal:
            about them, including whether
            you already filed the returns                                                                         State:
            and the tax years.
                                                                                                                  Local:



29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     O No
     O Yes. Give specific information
                                                                                                                 Alimony:
                                                                                                                 Maintenance:
                                                                                                                 Support:
                                                                                                                 Divorce settlement:
                                                                                                                 Property settlement:

30   Other amounts someone owes you
     Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
               Social Security benefits; unpaid loans you made to someone else
     0   No
     LI Yes. Give specific information
                                                                                    ...


 Official Form 106A/B                                        Schedule A/B: Property                                                                 page 7
                 Case 19-59289-jwc                     Doc 1         Filed 06/14/19 Entered 06/14/19 13:52:31                                             Desc
                                                                    Petition Page 16 of 32
    Debtor 1      Marilyn Peal                                                                              Case number (irknown)
                   First Name      Middle Name          Last Name




    31. Interests in insurance policies
       Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
            No
       D Yes. Name the insurance company            Company name:                                              Beneficiary:                             Surrender or refund value:
              of each policy and list its value....




i 32. Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
       property because someone has died.
       0    No
       O Yes. Give specific information



    33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples: Accidents, employment disputes, insurance claims, or rights to sue
       O No
       O Yes. Describe each claim.


    34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims
       O No
       O Yes. Describe each claim.




    35. Any financial assets you did not already list

        O No
        O Yes. Give specific information



    36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
I       for Part 4. Write that number here                                                                                                    4                          135.00




                 Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

    37.Do you own or have any legal or equitable interest in any business-related property?

I           No. Go to Part 6.
        CI Yes. Go to line 38.
                                                                                                                                                               2              „
                                                                                                                                                        Current Valli@ Of the
                                                                                                                                                        portIOn,y9uvOin?
                                                                                                                                                       , ,    , , ,
                                                                                                                                                        Do not deduct secured claims
                                                                                                                                                        or exemptions.

    38.Accounts receivable or commissions you already earned
        O No
        •   Yes. Describe


     39. Office equipment, furnishings, and supplies
        Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

        O No
        O Yes. Describe




      Official Form 106A/B                                           Schedule AIB: Property                                                                          page 8
                Case 19-59289-jwc                  Doc 1        Filed 06/14/19 Entered 06/14/19 13:52:31                             Desc
                                                               Petition Page 17 of 32
  Debtor 1      Marilyn Peal                                                                 Case number (if known)
                  First Name     Middle Name       Last Name




! 40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

     2     No
     0     Yes. Describe                                                                                                                                0.00 i

  41. Inventory
     lj    No
     0     Yes. Describe                                                                                                                                0.00

  42. Interests in partnerships or joint ventures
     2     No
     CI    Yes. Describe         Name of entity:                                                                % of ownership:
                                                                                                                        %                               0.00
                                                                                                                        0/0

                                                                                                                        %


• 43. Customer lists, mailing lists, or other compilations
     2     No
     CI    Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                O No
                O Yes. Describe



  44. Any business-related property you did not already list
      2 No
     CI Yes. Give specific
           information




  45 Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached                                         0.00
     for Part 5. Write that number here                                                                                       4


  Part 6:       Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.


= 46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      g    No. Go to Part 7.
      CI   Yes. Go to line 47.

                                                                                                                                  Current value of the
                                                                                                                                  portion you own?
                                                                                                                                  Do not deduct secured claims
                                                                                                                                  or exemptions..
1 47. Farm animals
      Examples: Livestock, poultry, farm-raised fish
      •    No
      O Yes




   Official Form 106A/B                                        Schedule A/B: Property                                                          page 9
               Case 19-59289-jwc             Doc 1         Filed 06/14/19 Entered 06/14/19 13:52:31                                   Desc
                                                          Petition Page 18 of 32
Debtor 1       Marilyn Peal                                                               Case number (if known)
                First Name    Middle Name     Last Name




48.Crops—either growing or harvested

   la No
   CI Yes. Give specific
      information

49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
   la No
   C:1   Yes



so Farm and fishing supplies, chemicals, and feed
   la No
   •     Yes



51.Any farm- and commercial fishing-related property you did not already list
   a     No
   •     Yes. Give specific
         information.

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                     0.00
    for Part 6. Write that number here                                                                                   4




               Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

   a     No
   U Yes. Give specific
     information.




54. Add the dollar value of all of your entries from Part 7. Write that number here
                                                                                                                                                 0.00



Part 8:        List the Totals of Each Part of this Form


55.Part 1: Total real estate, line 2                                                                                          4   $             0.00

56.Part 2: Total vehicles, line 5                                                       0.00

57.Part 3: Total personal and household items, line 15                          6,000.00

58.Part 4: Total financial assets, line 36                                            135.00

59.Part 5: Total business-related property, line 45                                     0.00

so. Part 6: Total farm- and fishing-related property, line 52                           0.00

61.Part 7: Total other property not listed, line 54                  + $                0.00

62.Total personal property. Add lines 56 through 61.                            6,135.'60      Copy personal property total   4


63. Total of all property on Schedule A/B. Add line 55 + line 62
                                                                                                                                             6,135.00



 Official Form 106A/B                                     Schedule A/B: Property                                                             page 10
                  Case 19-59289-jwc                 Doc 1        Filed 06/14/19 Entered 06/14/19 13:52:31                                      Desc
                                                                Petition Page 19 of 32

    Fill in this information to identify your case:


    Debtor 1           Marilyn       Peal
                       First Name             Middle Name                  Last Name

    Debtor 2
    (Spouse, if filing) First Name            Middle Name                  Last Name


    United States Bankruptcy Court for the: Northern District of Georgia

    Case number                                                                                               Check if this is:
     (If known)
                                                                                                              U An amended filing
                                                                                                               U A supplement showing postpetition chapter 13
                                                                                                                 income as of the following date:

Official Form 1061                                                                                                   MM / DD/ YYYY

Schedule I: Your Income                                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


I:=1                  Describe Employment


1. Fill in your employment
       information.                                                             ,00to                                         Debtor 2 or ItOtl" iii 0 pouse

       If you have more than one job,
       attach a separate page with
       information about additional          Employment status                 U Employed                                     U Employed
       employers.                                                              121 Not employed                               U Not employed

       Include part-time, seasonal, or
       self-employed work.
                                             Occupation
          Occupation may include student
          or homemaker, if it applies.
                                             Employer's name

                                             Employer's address
                                                                              Number Street                                  Number   Street




                                                                              City                State   ZIP Code           City                 State ZIP Code

                                             How long employed there?



021
'
                        Give Details About Monthly Income

          Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
          spouse unless you are separated.
          If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
          below. If you need more space, attach a separate sheet to this form.

                                                                                                          For Debtor 1        For Debtor 2 or
                                                                                                                              non-filing spouse
     2. List monthly gross wages, salary, and commissions (before all payroll
        deductions). If not paid monthly, calculate what the monthly wage would be.               2.                 0.00
     3.    Estimate and list monthly overtime pay.                                                3. +$              0.00    + $

               gross income. Add line 2 + line 3.                                                 4.                 0.00
, 4. Calculate



    Official Form 1061                                                Schedule I: Your Income                                                           page 1
           Case 19-59289-jwc                   Doc 1        Filed 06/14/19 Entered 06/14/19 13:52:31                                      Desc
                                                           Petition Page 20 of 32

Debtor 1    Marilyn       Peal                                                                Case number Of known)
             First Name     Middle Name        Last Name



                                                                                             For Debtor               For DebtOr 2 or
                                                                                                                      non-filing seouse

   Copy line 4 here                                                               4   4.     $          0.00            $

 5. List all payroll deductions:

     5a. Tax, Medicare, and Social Security deductions                                5a.    $          0.00            $
     5b. Mandatory contributions for retirement plans                                 5b.    $          0.00            $
     5c. Voluntary contributions for retirement plans                                 5c.    $          0.00            $
     5d. Required repayments of retirement fund loans                                 5d.    $          0.00            $
     5e. Insurance                                                                    5e.    $          0.00            $
     5f. Domestic support obligations                                                 5f.    $          0.00            $
     5g. Union dues                                                                   5g.    $          0.00            $
     5h. Other deductions. Specify:                                                   5h. +$            0.00          + $
  6. Add the payroll deductions. Add lines 5a + 6b + 5c + 5d + 5e +5f + 5g + 5h.      6.     $          0.00            $

  7. Calculate total monthly take-home pay. Subtract line 6 from line 4.              7.     $          0.00

 8. List all other income regularly received:
     8a. Net income from rental property and from operating a business,
         profession, or farm
         Attach a statement for each property and business showing gross
         receipts, ordinary and necessary business expenses, and the total                              0.00
         monthly net income.                                                          8a.
     8b.Interest and dividends                                                        8b.    $          0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
         regularly receive
         Include alimony, spousal support, child support, maintenance, divorce                          0.00
         settlement, and property settlement.                                  8c.
     8d. Unemployment compensation                                                    8d.    $          0.00
     8e. Social Security                                                              8e.    $    1.258.00
      8f. Other government assistance that you regularly receive
          Include cash assistance and the value (if known) of any non-cash assistance
          that you receive, such as food stamps (benefits under the Supplemental
          Nutrition Assistance Program) or housing subsidies.
          Specify:                                                                  8f.      $          0.00

      8g.Pension or retirement income                                                 8g.               0.00
      8h.Other monthly income. Specify:       Long term disability                    8h.    $     1,076.00            +$
  9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.             9.    $    2,334.00

 10. Calculate monthly income. Add line 7 + line 9.                                          $    2,334.00                                       $     2,334.00
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.        10.

111.State all other regular contributions to the expenses that you list in Schedule J
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.
1
1   Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                              11.+                0.00 1
1
112.Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
                                                                                                                                          12.    $     2,334.00
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies
                                                                                                                                                 Combined
                                                                                                                                                 monthly income
  13. Do you expect an increase or decrease within the year after you file this form?
         No.
      LI Yes. Explain:


 Official Form 1061                                             Schedule I: Your Income                                                              page 2
                    Case 19-59289-jwc                  Doc 1        Filed 06/14/19 Entered 06/14/19 13:52:31                                        Desc
                                                                   Petition Page 21 of 32


       Fill in this information to identify your case:

       Debtor 1          Marilyn        Peal
                          First Name             Middle Name                  Last Name                     Check if this is:
       Debtor 2                                                                                             U An amended filing
       (Spouse, if filing) First Name            Middle Name                  Last Name
                                                                                                             U A supplement showing postpetition chapter 13
       United States Bankruptcy Court for the: Northern District of Georgia                                    expenses as of the following date:
       Case number                                                                                              MM / DD/ YYYY
       (If known)




 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                    12/15

  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
  (If known). Answer every question.

   Part 1:               Describe Your Household

 1. Is this a joint case?

        Ri No. Go to line 2.
        0     Yes. Does Debtor 2 live in a separate household?

                     U    No
                     CI Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

• 2.    Do you have dependents?                 U No                                      Dependent's relationship to                 Dependent's    Does dependent live
        Do not list Debtor 1 and                [if Yes. Fill out this information for    Debtor 1 or Debtor 2                        age            with you?
        Debtor 2.                                   each dependent
                                                                                                                                                     O No
        Do not state the dependents'                                                      Daughter                                    35 yrs
                                                                                                                                                     RI Yes
        names.
                                                                                                                                                     O No
                                                                                                                                                     O Yes
                                                                                                                                                     O No
                                                                                                                                                     O Yes
                                                                                                                                                     O No
                                                                                                                                                     O Yes
                                                                                                                                                       No
                                                                                                                                                     O Yes

!3. Do your expenses include
                                                Vi No
        expenses of people other than
        yourself and_your dependents?           U Yes


  Part 2:             Estimate Your Ongoing Monthly Expenses

   Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
, expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
   applicable date.

   Include expenses paid for with non-cash government assistance if you know the value of
   such assistance and have included it on Schedule               Your Income (Official Form 1061.)                                      Your expenses

   4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                                         995.00
            any rent for the ground or lot.                                                                                     4.

            If not included in line 4:
            4a. Real estate taxes                                                                                               4a.                        0.00
            4b. Property, homeowner's, or renter's insurance                                                                    4b.                        0.00
            4c. Home maintenance, repair, and upkeep expenses                                                                   4c.                       25.00

            4d. Homeowner's association or condominium dues                                                                     4d.

Official Form 106J                                                  Schedule J: Your Expenses                                                              page 1
               Case 19-59289-jwc                 Doc 1         Filed 06/14/19 Entered 06/14/19 13:52:31                                 Desc
                                                              Petition Page 22 of 32

 Debtor 1         Marilyn      Peal                                                       Case number (If mom)
                  First Name     Middle Name      Last Name




                                                                                                                                our exponses'

                                                                                                                                                  0.00
! 6. Additional mortgage payments for your residence, such as home equity loans                                  5.

  6. Utilities:
       6a.   Electricity, heat, natural gas                                                                      6a.                            162.00
       6b.   Water, sewer, garbage collection                                                                    6b.                              0.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                                        6c.                            150.00
       6d.   Other. Specify:                                                                                     6d.                              0.00

  7. Food and housekeeping supplies                                                                              7.                             500.00

  8. Childcare and children's education costs                                                                    8.                               0.00
  9. Clothing, laundry, and dry cleaning                                                                         9.                              40.00
10. Personal care products and services                                                                          10.                             20.00

,11.   Medical and dental expenses                                                                               11.                             50.00
       Transportation. Include gas, maintenance, bus or train fare.
,12.                                                                                                                                            266.00
       Do not include car payments.                                                                              12.

 13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                        13.                              0.00
 14. Charitable contributions and religious donations                                                            14.                              0.00

 15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.

       15a. Life insurance                                                                                       15a.                             0.00
       15b. Health insurance                                                                                     15b.                           126.00
       15c. Vehicle insurance                                                                                    15c.                             0.00
       15d. Other insurance. Specify:                                                                            15d.                             0.00

16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                                  16.
                                                                                                                                                  0.00

 17. Installment or lease payments:

       17a. Car payments for Vehicle 1                                                                           17a.                             0.00

       17b. Car payments for Vehicle 2                                                                           17b.                             0.00
       17c. Other. Specify'                                                                                      17c.                             0.00

       17d. Other. Specify:                                                                                      17d.                             0.00

 18    Your payments of alimony, maintenance, and support that you did not report as deducted from
       your pay on line 5, Schedule!, Your Income (Official Form 1061).                                               18.   $                     0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                                       19.   $                     0.00

I20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule     Your Income.

       20a. Mortgages on other property                                                                          20a.                             0.00

       20b. Real estate taxes                                                                                    20b.                             0.00
       20c. Property, homeowner's, or renter's insurance                                                         20c.                             0.00
       20d. Maintenance, repair, and upkeep expenses                                                             20d.                             0.00
       20e. Homeowner's association or condominium dues                                                          20e.                             0.00


 Official Form 106J                                           Schedule J: Your Expenses                                                           page 2
                  Case 19-59289-jwc              Doc 1         Filed 06/14/19 Entered 06/14/19 13:52:31                              Desc
                                                              Petition Page 23 of 32

Debtor 1          Marilyn       Peal                                                            Case number (if known)
                   First Name    Middle Name      Last Name




21.    Other. Specify:                                                                                                   21.    +$          0.00


22. Calculate your monthly expenses.

       22a. Add lines 4 through 21.                                                                                  22a.       $     2,334.00
       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                          22b.       $           0.00
       22c. Add line 22a and 22b. The result is your monthly expenses.                                               22c.       $     2,334.00


23. Calculate your monthly net Income.
                                                                                                                                      2,334.00
      23a.   Copy line 12 (your combined monthly income) from Schedule I.                                                23a.

      23b.   Copy your monthly expenses from line 22c above.                                                             23b.    $    2,334.00

      23c.   Subtract your monthly expenses from your monthly income.
                                                                                                                                            0.00
             The result is your monthly net income.                                                                      23c.




24 Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
      CI   Yes.       Explain here:




Official Form 106J                                            Schedule J: Your Expenses                                                     page 3
                      Case 19-59289-jwc                     Doc 1    Filed 06/14/19 Entered 06/14/19 13:52:31                    Desc
                                                                    Petition Page 24 of 32

Fill in this information to identify your case:

Debtor 1              Marilyn Peal
                      First Name             Middle Name                 Last Name

Debtor 2
(Spouse, if filing)   First Name              Middle Name                Last Name


United States Bankruptcy Court for the:   Northern District of Georgia
Case number
                                                                                                                                 LI Check if this is an
(If known)                                                                                                                             amended filing




  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                  12/15

  If you are an individual filing under chapter 7, you must fill out this form if:
  • creditors have claims secured by your property, or
  • you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).


 EMI                   List Your Creditors Who Have Secured Claims

    1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
       information below.
                                                                                                                                        ,
           ntifyifta creditor and thepropertythat is Collateral           What 40 you lotoott to a                               you
                                                                                                                          Did.vialM       the property
                                                                                                                                               .   .
                                                                            000too a debt?,                                tia. aXeMpt.oh Schedule
                                                                                                                                            . z• C7  , .
           Creditor's                                                                0 Surrender the property.                   No
           name:
                                                                                     0 Retain the property and redeem it.      0 Yes
           Description of
           property
                                                                                     0 Retain the property and enter into a
           securing debt:                                                               Reaffirmation Agreement.
                                                                                     0 Retain the property and [explain]:


           Creditor's                                                                0 Surrender the property.                 U No
           name:
                                                                                     0 Retain the property and redeem it.      LI Yes
           Description of
           property
                                                                                     O Retain the property and enter into a
           securing debt:                                                               Reaffirmation Agreement.
                                                                                     0 Retain the property and [explain]:


           Creditor's                                                                O Surrender the property.                 U No
           name:
                                                                                     U Retain the property and redeem it.      0 Yes
           Description of
           property
                                                                                     0 Retain the property and enter into a
           securing debt:                                                               Reaffirmation Agreement.
                                                                                     D Retain the property and [explain]:

           Creditor's                                                                0 Surrender the property.                   No
           name:
                                                                                     0 Retain the property and redeem it.      0 Yes
           Description of
           property
                                                                                     LI Retain the property and enter into a
           securing debt:                                                               Reaffirmation Agreement.
                                                                                     D Retain the property and [explain]:



    Official Form 108                            Statement of Intention for Individuals Filing Under Chapter 7                          page 1
              Case 19-59289-jwc                    Doc 1        Filed 06/14/19 Entered 06/14/19 13:52:31                                Desc
                                                               Petition Page 25 of 32

Debtor 1        Marilyn Peal                                                                  Case number (If known)
                First Name          Middle Name    Last Name




                List Your Unexpired Personal Property Leases

  For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
  fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
  ended. You may assume an unexpired personal property lease if the trustee does not assume It. 11 U.S.C. § 365(p)(2).

      I,Describe your unexpired personal property leases                                                                   Will the lease be assumed?

      Lessor's name:                                                                                                       0 No
                                                                                                                             Yes
      Description of leased
      property:


       Lessor's name:                                                                                                        No
                                                                                                                           0 Yes
       Description of leased
       property:


       Lessor's name:                                                                                                      U No

       Description of leased                                                                                               0 Yes
       property:


       Lessor's name:                                                                                                      0 No
                                                                                                                       -     Yes
       Description of leased
       property:


       Lessor's name:                                                                                                        No
                      „
                                                                                                                           CI Yes
       Description of leased
       property:


       Lessor's name:                                                                                                      0 No
                                                                                                                           U Yes
       Description of leased
       property:


       Lessor's name:                                                                                                        No
                                                                                                                           0 Yes
       Description of leased
       property:




   Part 3:          Sign Below



     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that is sub ct to an unexpired lease.




       Signature of Debtor 1                                         Signature of Debtor 2


       Date   DYA?                                                   Date
              MM/    DD      /   YYYY                                       MM! DD /   YYYY




Official Form 108                                 Statement of Intention for Individuals Filing Under Chapter 7                             page 2
 Case 19-59289-jwc                Doc 1       Filed 06/14/19 Entered 06/14/19 13:52:31                         Desc
                                             Petition Page 26 of 32

 B2800 (Form 2800) (12/15)



                                  United States Bankruptcy Court
                                      Northern           District Of    Georgia


 In re      MO(                  Pet(                                                Case No.
                        ebtor
                                                                                     Chapter        7
                DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
      [Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C. § 110(h)(2).]

 1.         Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an
            attorney, that I prepared or caused to be prepared one or more documents for filing by the above-named
            debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
            the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
            debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

 For document preparation services I have agreed to accept                           $     Stt.
 Prior to the filing of this statement I have received                                $   4- a     d0

 Balance Due                                                                          $        g

  2.      I have prepared or caused to be pre ared the following documem (itPtmize). Forms: . 101; 107;
108; 119; 121; 1 i2A;B2a0 ; Scheduis:                                  q sArkS";       D; E/F; G; H;
                                                  , 106dec; Mai ing list
I an§ pgiidenreifoilEviinPservFcgiMmilze?s
Filing
  3.      The source of the compensation paid to me was:
            L2120
              Del                                Other (specify)

 4.         The source of compensation to be paid to me is:
              Debtor                              Other (specify)

 5.         The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation
            of the petition filed by the debtor(s) in this bankruptcy case.

            To my knowledge no other person has prepared for compensation a document for filing in connection with
            this bankruptcy case except as listed below:

 NAME                                            SOCIAL SECURITY NUMBER



                                    XXX-XX-XXXX
            Signature                            Social Security number of bankruptcy                   Date     I
Ruben Hauwanga                                   Vol Pa arr *ter          Oak Ct,         Kennesaw, GA 30144
 Printed name and title, if any, of              Address
 Bankruptcy Petition Preparer


 * If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal,
 responsible person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

 A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of
 Bankruptcy Procedure may result in fines or imprisonment or both. 11 U.S.C. 5C 110; 18 US. C. § 156.
                 Case 19-59289-jwc                      Doc 1          Filed 06/14/19 Entered 06/14/19 13:52:31                             Desc
                                                                      Petition Page 27 of 32

  Fill in this information to identify the case:

 Debtor 1          Marilyn Peal
                    First Name                  Middle Name               Last Name

 Debtor 2
 (Spouse, if firing) First Name                 Middle Name               Last Name


 United States Bankruptcy Court for the: Northern District Of Georgia


 Case number                                                               Chapter    7
  (If known)




Official Form 119
Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                                         12/15


Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.




 Part 1:         Notice to Debtor



 Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
 filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

        Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

        E whether to file a petition under the Bankruptcy Code (11                        § 101 et seq.);

        •      whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

        •      whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

        •      whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;

        •      what tax consequences may arise because a case is filed under the Bankruptcy Code;

        •      whether any tax claims may be discharged;

        •      whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

        •      how to characterize the nature of your interests in property or your debts; or

        •      what procedures and rights apply in a bankruptcy case.




            The bankruptcy petition preparer Ruben S. Hauwanga                                                                       has notified me of
                                             Name
            any maximum allowable fee before preparing any document for filing or accepting any fee.



               `V,                                                                                              05a
                                                                                                            Da te           0 ,6 (
            Signatu of Debtor 1 a       wledg)fg receipt of this notice                                         MM / DD / YYYY



                                                                                                            Date
            Signature of Debtor 2 acknowledging receipt of this notice                                              MM / DD / YYYY




 Official Form 119                                  Bankruptcy Petition Preparer's Notice, Declaration, and Signature                               page 1
                Case 19-59289-jwc                            Doc 1            Filed 06/14/19 Entered 06/14/19 13:52:31                                            Desc
                                                                             Petition Page 28 of 32


Debtor 1       Marilyn Peal                                                                                       Case number (if known)
                First Name            Middle Name           Last Name



 Part 2:       Declaration and Signature of the Bankruptcy Petition Preparer


 Under penalty of perjury, I declare that:

 Is I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

 •   I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
     Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

 E if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
   preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
   accepting any fee from the debtor.

     Ruben S. Hauwanga
     Printed name                                          Title, if any                        Firm name, (fit applies

      4902 Charter Oak Court, NE
     Number                  Street

      Kennesaw                                         GA            30144                       (770) 924-4032
     City                                                  State            ZIP Code            Contact phone


     I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:
     (Check all that apply.)

     0      Voluntary Petition (Form 101)                                  El Schedule I (Form 1061)                             LI   Chapter 11 Statement of Your Current Monthly
                                                                                                                                      Income (Form 122B)
     2I Statement About Your Social Security Numbers                       El Schedule J (Form 106J)
            (Form 121)                                                                                                           CI   Chapter 13 Statement of Your Current Monthly
                                                                                Declaration About an Individual Debtor's              Income and Calculation of Commitment Period
     21 Summary of Your Assets and Liabilities and                              Schedules (Form 106Dec)                               (Form 122C-1)
            Certain Statistical Information (Form 106Sum)
                                                                                Statement of Financial Affairs (Form 107)        LI   Chapter 13 Calculation of Your Disposable
      •     Schedule A/B (Form 106A/B)                                                                                                Income (Form 122C-2)
                                                                                Statement of Intention for Individuals Filing
            Schedule C (Form 106C)                                              Under Chapter 7 (Form 108)                       LI   Application to Pay Filing Fee in Installments
                                                                                                                                      (Form 103A)
      0     Schedule D (Form 106D)                                              Chapter 7 Statement of Your Current
                                                                                Monthly Income (Form 122A-1)                     21   Application to Have Chapter 7 Filing Fee
      Ul Schedule E/F (Form 106E/F)
                                                                                                                                      Waived (Form 103B)
                                                                           LI   Statement of Exemption from Presumption
      0     Schedule G (Form 106G)                                              of Abuse Under § 707(b)(2)                            A list of names and addresses of all creditors
                                                                                (Form 122A-1Supp)                                     (creditor or mailing matrix)
      Lid Schedule H (Form 106H)
                                                                           LI   Chapter 7 Means Test Calculation                 •    Other   Creditor Mailing List
                                                                                (Form 122A-2)


      Bankruptcy petition preparers must si.                 ad give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
      to which this declaration applies, th                     re and Social Security number of each preparer must be provided. 11 U.S.C. § 110.



                                                                                                      18 9 - 5 8 - 4 9 9 6                            Date i e                   ait .
      Signature of bankru             petition prepa   or officer, principal, responsible           Social Security number of person who signed            MM !        /YYYY
      person, or partner


          Ruben S. Hauwanga
      Printed name


                                                                                                                                                      Date
      Signature of bankruptcy petition preparer or officer, principal, responsible                  Social Security number of person who signed              MM / DD   YYYY
      person, or partner



      Printed name




 Official Form 119                                             Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                               page 2
Case 19-59289-jwc   Doc 1     Filed 06/14/19 Entered 06/14/19 13:52:31   Desc
                             Petition Page 29 of 32


                        Credit One Bank

                        6801 S. Cimarron Rd.

                        Las Vegas, NV 89113



                        Credit One Bank

                        PO Box 98872

                        Las Vegas, NV 89113



                        Department of Education/NelNet

                              th
                        121 13 Street

                        Lincoln, NE 68508



                        Fingerhut/WebBank

                        6250 Ridgewood RD.

                        St. Cloud, MN 56303



                            First Premier

                        3820 N Louise Avenue

                        Sioux Falls, SD 57107



                        Flight Finance of Savannah

                        310 E. Montgomery Cross Roads 12

                        Savannah, GA 31406



                        Flight Finance of Savannah

                        510 Mountainview Drive, 500

                        Seneca, SC 29672
Case 19-59289-jwc   Doc 1    Filed 06/14/19 Entered 06/14/19 13:52:31   Desc
                            Petition Page 30 of 32


                        Montgomery Wards

                                 th
                        1112 7        Avenue

                        Monroe, VI 53566



                        Santander Consumer USA

                        8585 N. Stem mons FY 1100N

                        Dallas, TX 75247



                        Sunset Finance Company of Savannah

                        Savannah, GA 31406



                        Swiss Colony/Montgomery

                              th
                        1112 7 Avenue

                        Monroe, WI 53566



                        University of Phoenix

                        4025 S Riverpoint Py

                        Phoenix, AZ 85040



                        Western Shamrock

                        801S ABE

                        San Antonio, TX 769



                        World Finance

                        108 Frederick Street

                        Greenville, SC 29607
   Case 19-59289-jwc      Doc 1    Filed 06/14/19 Entered 06/14/19 13:52:31   Desc
                                  Petition Page 31 of 32


U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT #01256710 (RS) OF 06/14/2019


ITEM     CODE   CASE          QUANTITY                        AMOUNT   BY

   1     7IN    19-59289              1                       $ 0.00   Currency
                Judge - unknown at time of receipt
                Debtor - MARILYN PEAL


TOTAL:                                                        $ 0.00


FROM: Marilyn Peal
      816 Friendly Hills Drive
      Decatur, GA 30035




                                    Page 1 of 1
                   Case 19-59289-jwc                 Doc 1      Filed 06/14/19 Entered 06/14/19 13:52:31 Desc
                                                               Petition
                                                               Name: PealPage 32 of 32              Chapter: 7
   Case Number: 19-59289

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

El Individual - Series 100 Forms                                                              El Non-Individual - Series 200 Forms

MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                           Petition Deficiencies:
0 Complete List of Creditors (names and addresses of all creditors)                           El Last 4 digits of SSN
El Pro Se Affidavit (due within 7 days, signature must be notarized,                          CI Address CI County
or witnessed by a Court Intake Clerk, accompanied by a picture ID.)                           CI Type of Debtor
   Signed Statement of SSN (due within 7 days)                                                El Chapter
                                                                                              0 Nature of Debts
  MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                        CI Statistical Estimates
   El Statement of Financial Affairs                                                          CI Venue
  1E1 Schedules: C D E/ F G H                                                                 El Attorney Bar Number
      Summary of Assets and Liabilities
      Declaration About Debtor(s) Schedules                                                                           Case filed via:
 '1=1 Attorney Disclosure of Compensation                                                         El Intake Counter by:
   O Petition Preparer's Notice, Declaration and Signature (Form 119)                                 CI Attorney
 b- Disclosure of Compensation of Petition Preparer (Form 2800)                                        CI Debtor - verified ID
 - 0 Chapter 13 Current Monthly Income
                                                                                                       El Other - copy of ID: Hyacinth Veronica
   Li Chapter 7 Current Monthly Income                                                            Williams 404-657-6448
 “0 Chapter 11 Current Monthly Income
   CI Certificate of Credit Counseling (Individuals only)                                         0 Mailed by:
   O Pay Advices (Individuals only) (2 Months)                                                       CI Attorney
   CI Chapter 13 Plan, complete with signatures (local form)                                         CI Debtor
   El Corporate Resolution (Business Ch. 7 & 11)                                                     CI Other:

  Ch.11 Business                                                                                              History of Case Association
  O 20 Largest Unsecured Creditors
  0 List of Equity Security Holders                                                               Prior cases wi             ars: n/a
 ,p Small Business - Balance Sheet
 171 Small Business - Statement of Operations
  O Small Business - Cash Flow Statement                                                          Signature:
  0 Small Business - Federal Tax Returns                                                          Acknowle9Ythht of receipt of check list

 MISSING DOCUMENTS DUE WITHIN 30 DAYS
 CI Statement of Intent — Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.gov/services-forms/banlcruptcy/filing-
without-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
       CZI Paid $ 0         2g-Order Granting       0 3g-Order Granting 10 days ($75 due within 10 days)
           2d-Order Denying with filing fee of $_____ due within 10 days Ei IFP filed (Ch.7 Individuals Only)
       0 No Application to Pay in Installments, Order Regarding Unpaid Case Filing Fee.

                   You may mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only) to the address below.
                            All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                      **Failure to Comply may result in the dismissal of your case.**
                                                         UNITED STATES BANKRUPTCY COURT
                                                           75 Ted Turner Drive, SW, Room 1340
                                                                  Atlanta, Georgia 30303
                                                                      404-215-1000

Intake Clerk: R.Smith                        Date: 6/14/19                        Case Opener:                                          Date:
